USCA4 Appeal: 21-6122     Doc: 44           Filed: 07/27/2022    Pg: 1 of 1



                                                                              FILED: July 27, 2022

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT



                                               No. 21-6122


        UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

        v.

        YONATHAN MELAKU,

                    Defendant – Appellant.


                                                ORDER



              The Court amends its opinion filed on July 25, 2022, as follows:

              On line 2 of page 14, the word “of” is inserted after “in favor.”

                                                         For the Court – By Direction

                                                         /s/ Patricia S. Connor, Clerk